DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.
Status of the Claims
3.	The status of the claims as filed in the reply dated 2/24/2021 are as follows:
	Claims 1 and 10 are amended,
	Claims 11-20 are new,
	Claims 1-20 are currently pending. 
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 2, and 6-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashi et al. (Japanese Patent Publication JP2006-321389A, “Takashi”).

Regarding Claim 1, Takashi discloses a cooling apparatus of a vehicle driving system for driving a vehicle (fig 10), comprising:
an engine water circulation passage (20), in which cooling water flows as engine cooling water for cooling an internal combustion engine (10) of the vehicle driving system;
an engine radiator (22, see fig 1) for cooling the engine cooling water by outside air;
a hybrid system water circulation passage (40), in which the cooling water flows as hybrid system cooling water for cooling a hybrid system including at least one of a battery (33) and a motor (30) of the vehicle driving system;
a hybrid system radiator (42, see fig 1) for cooling the hybrid system cooling water by the outside air; and
a heat pump (100) for cooling the hybrid system by a cooling medium flowing in a cooling medium circulation passage of the heat pump, the heat pump including a condenser (112) for exchanging heat between the cooling medium and the engine cooling water,
wherein the cooling apparatus further comprises an electronic control unit (“control device”, ¶0028) configured to:
flow the engine cooling water in the engine water circulation passage through the engine radiator to cool the internal combustion engine by the engine cooling water when an engine cooling condition is satisfied (via 24, ¶0029), the engine cooling condition being a condition that a process of cooling the internal combustion engine by the engine cooling water is requested (due to the thermostat 24, see ¶0029),
activate the heat pump to cool the hybrid system by the cooling medium when a heat pump activation condition is satisfied, the heat pump activation condition being a condition that 
activate the heat pump to cool the hybrid system by the cooling medium and flow the engine cooling water in the engine water circulation passage through the internal combustion engine and the condenser to cool the cooling medium by the engine cooling water at the condenser when an engine water circulation condition is satisfied (when the water completely bypasses the engine due to the thermostat 24, see ¶0029), the engine water circulation condition being a condition that the heat pump activation condition is satisfied, and the engine cooling condition is not satisfied (as no cooling of the engine is needed),
wherein the engine water circulation passage and the cooling medium circulation passage are configured to exchange heat between the cooling medium and the engine cooling water only at the condenser (fig 10).

Regarding Claim 2, Takashi further discloses wherein the engine water circulation condition includes a condition (temperature of engine coolant, see ¶0029) relating to a temperature of the cooling medium flowing into the condenser (as they are related in that they exchange heat with each other).

Regarding Claim 6, Takashi further discloses wherein the heat pump activation condition includes a condition that a temperature of the hybrid system cooling water, which is cooled by the hybrid system radiator (42) without the heat pump (110), is equal to or higher than a predetermined water temperature (see ¶0008).

Regarding Claim 7, Takashi further discloses wherein the heat pump (110) includes an evaporator (114) for exchanging heat between the cooling medium and the hybrid system cooling water; and
the electronic control unit is further configured to activate the heat pump to cool the hybrid system cooling water by the cooling medium at the evaporator and flow the hybrid system cooling water in the hybrid water circulation passage to cool the hybrid system by the hybrid system cooling water when the engine water circulation condition is satisfied (as the engine cooling condition can be concurrent with the while cooling the heat pump via the evaporator).


Regarding Claim 8, Takashi further discloses wherein the heat pump (110) is configured to cool the hybrid system directly by the cooling medium (via the evaporator 114).

Regarding Claim 9, Takashi further discloses wherein the heat pump (110) includes an outside air heat exchanger (116a, see fig 1) for exchanging the heat between the cooling medium and the outside air (¶0040).

	Regarding Claim 10, Takashi discloses a cooling apparatus of a vehicle driving system for driving a vehicle (fig 10), the cooling apparatus comprising:
an engine water circulation passage (20), in which engine cooling water flows for cooling an internal combustion engine (10) of the vehicle driving system;
an engine radiator (22, see fig 1) for cooling the engine cooling water by outside air;

a hybrid system radiator (42, see fig 1) for cooling the hybrid system cooling water by the outside air;
a heat pump (110) for cooling the hybrid system by a cooling medium flowing in a cooling medium circulation passage of the heat pump, the heat pump including a condenser (112) for exchanging heat between the cooling medium and the engine cooling water; and
an electronic control unit (“control device”, ¶0028) configured to:
in response to an engine cooling condition being satisfied, the engine cooling condition being a condition that a process of cooling the internal combustion engine by the engine cooling water is requested, cause the engine cooling water to flow in the engine water circulation passage through the engine radiator to cool the internal combustion engine by the engine cooling water (due to the thermostat 24, see ¶0029), 
in response to a heat pump activation condition being satisfied, the heat pump activation condition being a condition that a process of cooling the hybrid system by the cooling medium of the heat pump is requested, activate the heat pump to cool the hybrid system by the cooling medium in addition to cooling the hybrid system by the hybrid system radiator (¶0046), 
in response to the heat pump activation condition being not satisfied, cause the hybrid system cooling water to flow in the hybrid system water circulation passage to cool the hybrid system by the hybrid system radiator, without the hybrid system being cooled by the heat pump (such as described in ¶0104), and

activate the heat pump to cool the hybrid system by the cooling medium in addition to cooling the hybrid system by the hybrid system radiator (¶0046), and 
cause the engine cooling water to flow in the engine water circulation passage through the internal combustion engine and the condenser to cool the cooling medium by the engine cooling water at the condenser (¶0046-0047), 
wherein the engine water circulation passage and the cooling medium circulation passage are configured to exchange heat between the cooling medium and the engine cooling water only at the condenser (fig 10).

Regarding Claim 11, Takashi further discloses wherein the heat pump further includes an evaporator (114) for exchanging heat between the cooling medium and the hybrid system cooling water (fig 10), and 
the cooling medium circulation passage and the hybrid system water circulation passage are configured to exchange heat between the cooling medium and the hybrid system cooling water only at the evaporator (Fig 10).

Regarding Claim 12, Takashi further discloses wherein the electronic control unit is further configured to 
in response to the heat pump activation condition being not satisfied, 

cause the hybrid system cooling water to flow in the hybrid system water circulation passage to cool the hybrid system by the hybrid system radiator, without the hybrid system being cooled by the heat pump (¶0050).

Regarding Claim 13, Takashi further discloses wherein the hybrid system water circulation passage (40) is not in fluid connection with the condenser (112).

Regarding Claim 14, Takashi further discloses wherein the heat pump further includes an evaporator (114) for exchanging heat between the cooling medium and the hybrid system cooling water, and
the engine water circulation passage (20) is not in fluid connection with the evaporator.

Regarding Claim 15, Takashi further discloses wherein the heat pump further includes an evaporator (114) for exchanging heat between the cooling medium and the hybrid system cooling water, and
the engine water circulation passage (20) is not in fluid connection with the evaporator.

Regarding Claim 16, Takashi further discloses wherein the heat pump further includes an evaporator (114) for exchanging heat between the cooling medium and the hybrid system cooling water, and


Regarding Claim 17, Takashi further discloses wherein the electronic control unit is further configured to in response to the heat pump activation condition being not satisfied, perform heat pump circulation stop control to stop the cooling medium from flowing in the cooling medium circulation passage (¶0049), and cause the hybrid system cooling water to flow in the hybrid system water circulation passage (40) to cool the hybrid system by the hybrid system radiator, without the hybrid system being cooled by the heat pump (¶0050).

Regarding Claim 18, Takashi further discloses wherein the hybrid system water circulation passage is not in fluid connection with the condenser (100).

Regarding Claim 19, Takashi further discloses wherein the heat pump further includes an evaporator (114) for exchanging heat between the cooling medium and the hybrid system cooling water, and
the engine water circulation passage (20) is not in fluid connection with the evaporator.

Regarding Claim 20, Takashi further discloses wherein the heat pump further includes an evaporator (114) for exchanging heat between the cooling medium and the hybrid system cooling water, and
the engine water circulation passage (20) is not in fluid connection with the evaporator.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi as applied to claim 2 above, and further in view of Kim et al. (U.S. Patent Publication No. 2019/0315194, “Kim”, previously cited).

Regarding Claim 3, Takashi discloses all previous claim limitations. Takashi further discloses wherein the electronic control unit is further configured to stop flowing the engine cooling water in the engine water circulation passage when a temperature of the engine cooling water flowing into the condenser is equal to or higher than the temperature of the cooling medium flowing into the condenser even while the engine water circulation condition is satisfied. Kim, however, discloses a cooling apparatus (fig 2) wherein an electronic control unit (38) is configured to stop flowing engine cooling water in an engine water circulation passage (20) when a temperature of the engine cooling water flowing into a condenser (14) is equal to or higher than the temperature of the cooling medium flowing into the condenser even while an engine water circulation condition is satisfied (¶0059-0060). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Takashi to stop flowing of the engine cooling water when the engine cooling water is at a greater temperature than the refrigerant in order to ensure that the engine cooling water does not become dangerously overheated.

8.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi as applied to claim 2 above, and further in view of Enomoto et al. (U.S. Patent Publication No. 2016/0031291, “Enomoto”, previously cited).

Regarding Claim 4, Takashi discloses all previous claim limitations. However, Takashi does not explicitly disclose wherein the engine water circulation condition includes a condition that the temperature of the cooling medium flowing into the condenser is higher than a predetermined cooling medium temperature. Enomoto, however, discloses a cooling system for a vehicle (fig 24), wherein a water circulation condition includes a condition that the temperature of the cooling medium flowing into the condenser (15) is higher than a predetermined cooling medium temperature (see ¶0257, 0258). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Takashi to have the engine water circulation condition includes a condition that the temperature of the cooling medium flowing into the condenser being higher than a predetermined cooling medium temperature such as taught by Enomoto in order to ensure that the refrigerant temperature does not become too high and thus allow for the system to cool the components via the cooler. 

9.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi as applied to claim 1 above, and further in view of Dudar et al. (U.S. Patent Publication No. 2016/0230644, “Dudar”).

Regarding Claim 5, Takashi discloses all previous claim limitations. However, Takashi does not explicitly disclose, wherein the engine water circulation condition includes a condition that a temperature of the internal combustion engine is lower than an engine warmed temperature. Dudar, however, discloses a cooling apparatus (fig 1) wherein an engine water circulation condition includes a condition that a temperature of the internal combustion engine is lower than an engine warmed temperature (via sensor 98, see ¶0031). Dudar teaches this as alternative to basing it on coolant temperature (¶0031).   It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Takashi to have the temperature of the engine directly sensed such as taught by Dudar in order to improve the temperature control of the engine. 

Response to Arguments
10.	Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive.
Applicant argues (pages 8-13) that Yamanaka fails to teach the limitations of the amended independent claims. However, Yamanaka is no longer being relied upon in this rejection. Rather, newly cited Takashi is now being relied upon to teach these limitations. 
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763